DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending.
Claims 1, 7, 9-12, and 14-15 are currently amended.
Claims 3-6, 8, and 13 are previously presented.
Claim 2 is original.


Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim recites “the user detail including …” instead of “the user details including …”.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
35 U.S.C. 112
Regarding the prior rejection of claims 1, 14, and 15 for lack of antecedent basis, the rejections are withdrawn in view of the current amendments.
35 U.S.C. 102
Regarding the prior rejection of claims 1-15 as being anticipated by King (US 2010/0199098), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.



Examiner Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claim 14:
“A server, associated with a service provider, for use in providing access to securely stored data, the server comprising at least one computing device configured to: …”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 14:
“computing device configured to…receive…, store…, receive …, generate …, send …, receive …, obtain … and provide … “
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Specification, para. 0089).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Silbernagl (US 2014/0310179 A1) in view of Van Os (US 2018/0068313 A1), further in view of Dill (US 2015/0032626 A1).

Regarding claims 1, 14, and 15, Silbernagl discloses a computer implemented method (and associated server and computer-readable storage medium) of providing access to securely stored data, the method comprising:
receiving, at a server of a service provider, from a user device, one or more requests for services, each such request indicating a same digital identifier (see para. 0053, 0056, wherein terminal reads user token for access control);
securely storing, by the server, in an interactions database, a record of each requested service together with the digital identifier (see para. 0053, 0056, wherein access history is recorded); 
Silbernagl does not explicitly disclose the following limitations which Van Os discloses:
at a later time: 
receiving, at the server, from a communications device, a request for a list of services provided to the user by the service provider, said request indicating user details which are available to the user but which were not indicated in any of the one or more requests for services, the user detail including an account number of an account associated with the digital identifier (see para. 0448-0451);
responsive thereto, obtaining, by the server, from the interactions database, the record of each requested service associated with the digital identifier (see para. 0448-0451);
providing, by the server, to the communications device, the record of each requested service associated with the digital identifier (see para. 0448-0451).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Silbernagl to include the features those features disclosed by Van Os as discussed above.
One skilled in the art would have been motivated to make the modification in order to provide a historical view of transactions to the user (see Van Os, para. 0449).

While Silbernagl discloses indexing access history by the digital identifier, Silbernagl does not explicitly disclose the following limitations which Dill discloses:
generating, by the server, a special personal identifier number (sPIN), the sPIN indicating the user details and comprising a flag indicating that the sPIN indicates the user details (see para. 0217, wherein sPIN is real account number/PAN);
sending, by the server, a request for the digital identifier to a network processor, the request comprising the sPIN (see para. 0217);
receiving, at the server, from the network processor, a response to the request for the digital identifier, said response comprising the sPIN and digital identifier (see para. para. 0226);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Silbernagl further to include those features disclosed by Dill as discussed above.
One skilled in the art would have been motivated to make the modification because a token serves as an additional security layer to the PAN, allowing more flexibility and security than traditional PAN (see Dill, para. 0004, 0203).

Regarding claim 2, Van Os teaches wherein the communications device is the user device (see para. 0448-0451).

Regarding claim 3, Silbernagl discloses wherein the digital identifier is stored on the user device (see para. 0048).

Regarding claim 4, Silbernagl discloses wherein the digital identifier is a payment token (see para. 0048).

Regarding claim 5, Dill teaches wherein the sPIN is in a format corresponding to that of a primary account number (PAN) (see para. 0217).

Regarding claim 6, Dill teaches wherein the sPIN consists of nineteen digits (see para. 0037).

Regarding claim 7, Dill teaches wherein the user details further include a sort code of the account associated with the digital identifier (see para. 0194).

Regarding claim 8, Dill teaches wherein the flag is a single digit (see para. 0217, 0248)

Regarding claim 9, Dill teaches wherein: the sPIN is in a format corresponding to that of a primary account number (PAN) for the account associated with the digital identifier (see para. 0217) the user details indicate one or both of the primary account number and a sort code of the account (see para. 0217); a first six digits of the sPIN identify an issuer of the account, and indicate a first two digits of the sort code (see para. 0194); one of the remaining digits of the sPIN is the flag (see para. 0248); eight of the remaining digits of the sPIN indicate the primary account number (see para. 0217); and four of the remaining digits of the sPIN indicate a last four digits of the sort code (see para. 0194).

Regarding claim 10, Dill teaches wherein the flag is a flag code corresponding to a code stored by the network processor and/or an issuer of the account associated with the digital identifier (see para.  0248).

Regarding claim 11, Dill teaches wherein the sPIN is in a format corresponding to that of a primary account number (PAN) for the account associated with the digital identifier (see para. 0217); the user details indicate a sort code of the account (see para. 0217, 0242); a first six digits of the sPIN are the flag code, and identify an issuer of the account (see para. 0194); one of the remaining digits of the sPIN indicates a first two digits of the sort code (see para. 0194); eight of the remaining digits of the sPIN indicate the primary account number (see para. 0217); and four of the remaining digits of the sPIN indicate a last four digits of the sort code (see para. 0194).

Regarding claim 12, Dill teaches wherein: the sPIN is in a format corresponding to that of a primary account number (PAN) for the account associated with the digital identifier (see para. 0217); the user details indicate a sort code of the account (see para. 0217, 0242); a first six digits of the sPIN are the flag code, and identify an issuer of the account (see para. 0194); a final digit of the flag code indicates a digit of the sort code (see para. 0248); five of the remaining digits of the sPIN indicate the remainder of the sort code (see para. 0194); and eight of the remaining digits of the sPIN indicate the primary account number (see para. 0194).

Regarding claim 13, Silbernagl discloses prior to receiving the request for the list of services provided to the user by the service provider: receiving, from a further user device, one or more further requests for services, each such request indicating a further digital identifier different to the digital identifier received from the user device and Application No: 16/665,768Page 4 of 12Amendment A and Response to Non-Final Office Action securely storing, in the interactions database, a record of each further requested service together with the further digital identifier (see para. 0053, 0056).
Van Os, as discussed above, teaches obtaining, from the interactions database, the record of each further requested service associated with the further digital identifier; and providing, to the communications device, the record of each further requested service associated with the further digital identifier. (see para. para. 0226);
Dill, as discussed above, teaches wherein the response to the request for the digital identifier further comprises the further digital identifier (see para. para. 0226).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aabye (US 2014/0164243 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692